DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This final action is in response to applicant’s amended filing of 09/22/2022.
Claims 1-31 are currently pending and have been examined. Applicant has amended claims 1-7, 9, and 28. Applicant has cancelled claims 8 and 10-27. Applicant has added claims 29-31.
Response to Arguments
Applicant’s arguments with respect to claim objections against claims 10 and 28 have been fully considered and are persuasive.  As such, the claim objections presented in the Office Action of 23 June 2022 have been withdrawn.  However, the amendments to claim 28 have necessitated a new claim objection as outlined below.  
Applicant’s arguments with respect to claims 8 and 26 rejected under 35 USC § 112(b) have been fully considered and are persuasive. Claims 8 and 26 have been cancelled and thus the rejection under 35 USC § 112(b) has been withdrawn. 
Applicant’s arguments with respect to claims 10-14, 18, 20, 21, 26, and 27 rejected under 35 U.S.C. § 102(a)(1) have been fully considered and are moot. Claims 10-14, 18, 20, 21, 26, and 27 have been cancelled and the rejection under 35 U.S.C. § 102(a)(1) has been withdrawn. 
Applicant's arguments with respect to claims 1-9, 15-17, 19, 22-25, and 28 – now claims 1-7, 9, and 28 – rejected under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
The Applicant argues that the references, Song et al. (US 20170017236 A1) and Hideyuki (US 20200293063 A1), whether taken alone or in combination, fail to teach or suggest, at least in the emphasized passages below from independent claims 1 and 28: 
a virtual area setter configured to 
identify an intersection area which is an area where two or more travel paths intersect in a travel area that includes a plurality of areas and a plurality of travel paths connecting the plurality of areas, and 
set a virtual area related to a travel path that is connected to the intersection area; 
and a move command data generator configured to 
…
generate move command data to be transmitted to the mobile body based on the virtual area, the intersection area in the travel route of the mobile body, and the passing sequence information.
	The Examiner respectfully disagrees. Song anticipates each of the emphasized passages. 
Song identifies intersection areas where two or more travel paths intersect in at least paragraph [0135] and Figs. 24-25, disclosing intersection and/or collision prediction blocks where a plurality of autonomous mobile-based automated guided vehicles may have paths that intersect at specific points in their respective, projected paths.
Song sets a virtual area to a travel path that is connected to the intersection area in at least paragraphs [0145-0148] and Figs. 26-27, demonstrating that areas immediately adjacent to intersection areas are identified and used in calculating collision prediction models for the autonomous mobile-based automated guided vehicles’ control system.
Song transmits move command data and passing sequence information in at least paragraphs [0126], [0139], and [0165], disclosing the system and vehicle control units communicating movement instructions and storing data tied to a particular vehicle’s priority in traversing an intersection block when multiple vehicles have paths through that block.
Therefore, for these citations - as reflected in the rejection below - the Examiner maintains the rejection against independent claims 1 and 28. Song is combined with Hideyuki to satisfy deficiencies in limitations not discussed in the arguments. Dependent claims 2-7, 9, and 29-31 are rejected for being unpatentable over Song in view of Hideyuki, as elaborated below.
Claim Objections
Claim 28is objected to because of the following informalities:  the limitation “in the travel area in the travel area” in the last two lines of the claims appears to be a typographical error as “in the travel area” is repeated.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 20170017236 A1) in view of Hideyuki (US 20200293063 A1).
Regarding claim 1, Song discloses a travel control apparatus (see at least abstract and paragraph [0078]) comprising: 
a virtual area setter configured to identify an intersection area which is an area where two or more travel paths intersect in a travel area that includes a plurality of areas and a plurality of travel paths connecting the plurality of areas (see at least paragraph [0135] and Figs. 24-25), 
and set a virtual area related to a travel path that is connected to the intersection area (see at least paragraphs [0145-0148] and Figs. 26-27); 
and a move command data generator configured to acquire a travel route of a mobile body in the travel area (see at least paragraphs [0078], [0091-0092], and [0124-0126]; and Figs. 46-64), the intersection area in the travel route, and passing sequence information that defines a sequence in which a plurality of mobile bodies including the mobile body passes through intersection area (see at least paragraphs [0084], [0091-0092], [0096-0097], [0126], [0135-0139], and [0165]), 
and generate move command data to be transmitted to the mobile body based on the virtual area and the intersection area in the travel route of the mobile body (see at least paragraphs [0126] and [0135-0139] and Figs. 23-27).
Song does not disclose generating move command data for the mobile body based on the passing sequence information.
However, Hideyuki teaches generating move command data for the mobile body based on the passing sequence information (see at least paragraphs [0077-0081]).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the command data generation of Hideyuki into the automated guided vehicle (AGV) of Song because both inventions are directed towards controlling multiple AGVs, via a centralized command unit, to travel through work areas without interfering with each other. This would help the vehicles be more responsive to instructions and thereby increase efficiency in performing their respective tasks without interfering with others’.
Regarding claim 2, Song discloses the move command data including: 
a second instruction to check with the travel control apparatus whether the mobile body is permitted to pass through the virtual area (see at least paragraphs [0137], [0200], and [0226]; and Figs. 46-64); 
and a third instruction to allow the mobile body to pass through the virtual area if the mobile body is allowed to pass through the intersection area connected to the travel path including the virtual area (see at least paragraphs [0025], [0042], [0074], and [0085]). 	Song does not disclose a first instruction for the mobile body to move to the virtual area.
However, Hideyuki teaches a first instruction for the mobile body to move to the virtual area (see at least paragraph [0064]).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the movement command of Hideyuki into the AGV-controlling system of Song because both inventions are directed towards controlling multiple AGVs, via a centralized command unit, to travel through work areas without interfering with each other. This would help the vehicles be more responsive to direct instructions and thereby increase efficiency in performing their respective tasks.
Regarding claim 3, Song discloses the move command data generator identifies a first virtual area in the travel path connected to the intersection area, which is traveled before passage of the intersection area in the travel route of the mobile body, and a second virtual area on the travel path connected to the intersection area, which is to be passed after passage of the intersection area, and generates the move command data using the second virtual area and the first virtual area (see at least paragraphs [0074], [0084], [0091-0092], [0096-0097], [0100],and [0135]; and Figs. 46-64).
Regarding claim 4, Song discloses the move command data including: 
a second instruction to check with the travel control apparatus whether the mobile body is allowed to pass through the intersection area (see at least paragraphs [0137], [0200], and [0226]; and Figs. 46-64); 
a third instruction to move the mobile body to the second virtual area if the mobile body is allowed to pass through the intersection area (see at least paragraphs [0025], [0042], [0074], and [0085]). 
Song does not disclose: 
a first instruction for the mobile body to move to the first virtual area; 
and a fourth instruction to cause the mobile body to transmit information to the travel control apparatus, indicating that the mobile body has passed through the intersection area when the mobile body arrives at the second virtual area.
However, Hideyuki teaches: 
a first instruction for the mobile body to move to the first virtual area (see at least paragraph [0064]); 
and a fourth instruction to cause the mobile body to transmit information to the travel control apparatus, indicating that the mobile body has passed through the intersection area when the mobile body arrives at the second virtual area (see at least paragraphs [0117-0120]).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the movement command and arrival correspondence of Hideyuki into the AGV-controlling system of Song because both inventions are directed towards controlling multiple AGVs, via a centralized command unit, to travel through work areas without interfering with each other. This would help the vehicles be more responsive to direct instructions, thereby increasing efficiency in performing their respective tasks, as well as keep the overall system updated on AGV task progression so it can better allocate new commands.
Regarding claim 5, Song discloses a travel controller configured to receive inquiry data from the mobile body executing the second instruction as to whether the mobile entity is permitted to pass through the intersection area, and determine whether the mobile body is permitted to pass through the intersection area based on the passing sequence information, wherein the travel controller transmits a notice of permission for passage of the mobile body if passage of the mobile body is permitted. (see at least paragraphs [0025], [0042], [0074], [0084-0085], [0091-0092], and [0096-0097]).
Regarding claim 6, Song discloses a travel controller configured to receive inquiry data from the mobile body executing the second instruction as to whether the mobile entity is permitted to pass through the intersection area, and determine whether the mobile body is permitted to pass through the intersection area based on the passing sequence information, wherein the travel controller transmits a notice of permission for passage of the mobile body if passage of the mobile body is permitted (see at least paragraphs [0025], [0042], [0074], [0084-0085], [0091-0092], and [0096-0097]).
Song does not disclose the travel controller determines that the mobile body has already passed through the intersection area when the travel controller receives from the mobile body executing the fourth instruction, a notice of completion of passage indicating that the mobile body has passed through the intersection area.
However, Hideyuki teaches the travel controller determines that the mobile body has already passed through the intersection area when the travel controller receives from the mobile body executing the fourth instruction, a notice of completion of passage indicating that the mobile body has passed through the intersection area. (see at least paragraphs [0117-0120]).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the arrival correspondence of Hideyuki into the AGV-controlling system of Song because both inventions are directed towards controlling multiple AGVs, via a centralized command unit, to travel through work areas without interfering with each other. This would help keep the overall system updated on AGV task progression so it can better allocate new commands in a more efficient manner.
Regarding claim 7, Song discloses the move command data includes: 
a second instruction to check whether the mobile body has already acquired a right of passing through the intersection area from another mobile body (see at least paragraphs [0042], [0137], [0200-0204], and [0226]; and Figs. 46-64); 
a third instruction to move to the second virtual area if the mobile body has already acquired the right of passing the intersection area (see at least paragraphs [0025], [0042], [0074], [0085], and [0201-0204]); 
and a fourth instruction to provide the right of passing through the intersection area after the mobile body has moved to the second virtual area (see at least paragraphs [0025], [0042], [0074], [0085], [0137],  [0201-0204], and [0226]).
Song does not disclose a first instruction for the mobile body to move to the first virtual area. 
However, Hideyuki teaches a first instruction for the mobile body move to the first virtual area (see at least paragraph [0064]).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the movement command of Hideyuki into the AGV-controlling system of Song because both inventions are directed towards controlling multiple AGVs, via a centralized command unit, to travel through work areas without interfering with each other. This would help the vehicles be more responsive to direct instructions and thereby increase efficiency in performing their respective tasks.
Regarding claim 9, Song discloses the mobile body is an autonomous mobile body (see at least abstract, paragraphs [0067-0068], and Figs. 1-4).
Regarding claim 28, Song discloses an operation system comprising a travel control apparatus and a first mobile body (see at least abstract), wherein: 
the travel control apparatus includes: 
a virtual area setter configured to identify an intersection area which is an area where two or more travel paths intersect in a travel area that includes a plurality of areas and a plurality of travel paths connecting the plurality of areas, and set a virtual area related to a travel path that is connected to the intersection area; 
and a move command data generator configured to acquire a travel route of the mobile body in the travel area, the intersection area in the travel route, and passing sequence information that defines a sequence in which a plurality of mobile bodies including the mobile body passes through the intersection area (see at least paragraphs [0078], [0084], [0091-0092], [0096-0097], and [0124-0126]; and Figs. 46-64), 
and a communicator configured to transmit the move 55command data to the first mobile body (see at least paragraphs [0021], [0031], [0078], and [0135]); 
and the mobile body includes: 
a communicator configured to receive the move command data (see at least paragraphs [0021], [0031], [0078], and [0135]; and Figs. 1-4), 
and a travel controller configured to travel in the travel area in the travel area, based on the move command data (see at least paragraphs [0078], [0091-0092], and [0124-0126]; and Figs. 46-64).
Song does not disclose generating move command data to be transmitted to the mobile body based on the virtual area, the intersection area in the travel route of the mobile body, and the passing sequence information.
However, Hideyuki teaches generating move command data to be transmitted to the mobile body based on the virtual area, the intersection area in the travel route of the mobile body, and the passing sequence information (see at least paragraphs [0077-0081]).
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the command data generation of Hideyuki into the automated guided vehicle (AGV) of Song because both inventions are directed towards controlling multiple AGVs, via a centralized command unit, to travel through work areas without interfering with each other. This would help the vehicles be more responsive to instructions and thereby increase efficiency in performing their respective tasks without interfering with others’.
Regarding claim 29, Song discloses the virtual area setter sets the virtual area at a location at a predetermined distance from the intersection area, the virtual area being related to the travel path connected to the intersection area (see at least paragraphs [0191-0194] and Figs. 40 and 43, where preset distances from the “switch block” intersection are determined to help the guided vehicle approach at appropriate velocities to avoid potential collisions).
Regarding claim 30, Song discloses the virtual area setter sets the virtual area at a position related to a distance from the intersection area according to a structure of the travel path (see at least paragraphs [0038], [0085], and [0191-0194] and Figs. 31-39, where preset distances from the “switch block” intersection are determined to help the guided vehicle approach at appropriate velocities to avoid potential collisions, a “switch block” being characterized by “where the number of the entry and exit directions of the autonomous mobile-based automated guided vehicle is less than twice the number of the plurality of mobile paths among the mobile path blocks.” Other blocks may be characterized by the speed permitted to travel along them).
Regarding claim 31, Song discloses the virtual area setter sets the virtual area at a position related to a distance from the intersection area according to properties of the moving bodies traveling on the travel path (see at least paragraphs [0123] and [0191-0194] and Figs. 40 and 43, where a preset distance before a “switch block” intersection is determined to help the guided vehicle know to slow down when it enters an area of reduced size. While this does not directly point to a property of the guided vehicle, it indirectly considers the vehicle’s size when traveling through an area, and the vehicle size can be considered a property of the mobile body as described in application’s specification (page 12, lines 7-14)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Summerville et al. (US 5283739 A) discloses a method for avoiding collision or deadlock of AGVs by defining bidirectional path nodes which the AGVs are queued into passing through.
Kichkaylo (US 20180299882 A1) discloses an apparatus and method for routing robots through connected conflict regions by granting individual robots priority.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.B./Examiner, Art Unit 3666

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666